Citation Nr: 1506955	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO. 09-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

2. Entitlement to an initial evaluation in excess of 10 percent for a left knee disability prior to November 8, 2011, and in excess of 20 percent thereafter.

3. Entitlement to an initial evaluation in excess of 10 percent for a left wrist disability.

4. Entitlement to an initial evaluation in excess of 10 percent for a right wrist disability.

5. Entitlement to an initial separate compensable evaluation for limitation of the left thumb (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and in excess of 20 percent thereafter.

6. Entitlement to an initial separate compensable evaluation for limitation of the right thumb (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and in excess of 20 percent thereafter.

7. Entitlement to an initial separate compensable evaluation for limitation of the left index finger (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and in excess of 10 percent thereafter.

8. Entitlement to an initial separate compensable evaluation for limitation of the right index finger (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and in excess of 10 percent thereafter.

9. Entitlement to an initial separate compensable evaluation for limitation of the left long finger (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and in excess of 10 percent thereafter.

10. Entitlement to an initial separate compensable evaluation for limitation of the right long finger (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and in excess of 10 percent thereafter.

11. Entitlement to an initial separate compensable evaluation for limitation of the left ring finger (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and thereafter.

12. Entitlement to an initial separate compensable evaluation for limitation of the right ring finger (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and thereafter.

13. Entitlement to an initial separate compensable evaluation for limitation of the left little finger (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and thereafter.

14. Entitlement to an initial separate compensable evaluation for limitation of the right little finger (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008, August 2008, and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at an August 2011 hearing before the undersigned Veterans Law Judge held at the RO.  A transcript of that hearing is associated with the claims file.



FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's right knee disability was manifested by flexion to no less than 70 degrees and extension to no more than 10 degrees.

2. Prior to November 8, 2011, the Veteran's left knee disability was manifested by flexion to no less than 80 degrees and extension to 0 degrees.  Since November 8, 2011 the Veteran's left knee was able to flex to 50 degrees and extend to 15 degrees.

3. Throughout the period on appeal the Veteran's bilaterally wrist disability has been manifested by painful and limited range of motion with no evidence of ankylosis.

4. Prior to May 20, 2009, the Veteran's bilateral hand disability (to include his fingers and thumbs) was manifested by pain; the Veteran's fingers and thumbs had full range of motion at this time.

5. After May 20, 2009, the Veteran's bilateral finger and thumb disabilities were manifested by a gap of more than two inches between the thumb pad and fingers; there was a one inch gap between the transverse crease of the palm and the index and long fingers; no ankylosis was observed in any digit.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2014).

2. The criteria for an evaluation in excess of 10 percent prior to November 8, 2011 for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2014).

3. The criteria for an evaluation in excess of 20 percent from November 8, 2011 for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2014).

4. The criteria for an evaluation of 10 percent, and no greater, for the left wrist disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5215 (2014).

5. The criteria for an evaluation of 10 percent, and no greater, for the right wrist disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5215 (2014).

6. Prior to May 20, 2009 the criteria for a separate compensable rating for the  right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).

7. Since May 20, 2009, the criteria for a rating in excess of 20 percent for the right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).

8. Prior to May 20, 2009 the criteria for a separate compensable rating for the left thumb disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).

9. Since May 20, 2009, the criteria for a rating in excess of 20 percent for the left thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).

10. Prior to May 20, 2009 the criteria for a separate compensable rating for left index finger disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2014).

11. Since May 20, 2009, the criteria for a rating in excess of 10 percent for the left index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2014).

12. Prior to May 20, 2009 the criteria for a separate compensable rating for the right index finger disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2014).

13. Since May 20, 2009, the criteria for a rating in excess of 10 percent for the right index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2014).

14. Prior to May 20, 2009 the criteria for a separate compensable rating for the left long finger disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2014).

15. Since May 20, 2009, the criteria for a rating in excess of 10 percent for the left long finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2014).

16. Prior to May 20, 2009 the criteria for a separate compensable rating for the right long finger disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2014).

17. Since May 20, 2009, the criteria for a rating in excess of 10 percent for the right long finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2014).

18. Prior to May 20, 2009 the criteria for a separate compensable rating for the left ring and little finger disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2014).

19. Since May 20, 2009, the criteria for a compensable rating for the left ring and little finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2014).

20. Prior to May 20, 2009 the criteria for a separate compensable rating for the right ring and little finger disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2014).

21. Since May 20, 2009, the criteria for a compensable rating for the right ring and little finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in November 2007, November 2008, and January 2009 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, examination reports, and the statements of the Veteran.

The Veteran also testified at a February 2009 and August 2009 hearing before a Decision Review Officer (DRO), as well as at an August 2011 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488  2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  VA regulation 38 C.F.R. 3.103(c)(2) require that the DRO or VLJ who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearings by an accredited representative from the Veterans of Foreign Wars.  During the Veteran's hearings, the DRO, VLJ, and the Veteran's representative asked the Veteran questions about the nature and etiology of his bilateral wrist, hand, and knee disabilities.  The DRO and VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearings constitutes harmless error.

In June 2014 the Board remanded the Veteran's claim, in pertinent part to obtain outstanding VA treatment records and to schedule the Veteran for a current medical examination.  The claims folder contains additional medical records from the Omaha VAMC since August 2011.  Additionally, a comprehensive VA examination was completed in September 2014.  The VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, neither the Veteran nor his representative has challenged the adequacy of the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, while the Veteran has asserted that he is entitled to an increased rating for his service connected right and left knee disabilities, the evidence does not reflect, and the Veteran does not contend, that he experienced any ankylosis, dislocation of semilunar cartilage, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5258, and 5262 are not applicable.

III. Increased Rating - Right Knee

Throughout the period on appeal, the Veteran's right knee has been rated as 10 percent disabling under Diagnostic Code 5260.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating. A 30 percent disability rating is the highest available under Diagnostic Code 5260. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2014).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Veteran's right knee has been rated as 10 percent disabling since January 2009.  The Veteran contends that a higher rating is warranted.

The pertinent evidence consists of the Veteran's lay statements, hearing testimony, private treatment records, and VA examinations.  At the August 2011 hearing, the Veteran testified that he experienced pain and instability in his right knee, along with difficulty navigating stairs.

Throughout the period on appeal, the Veteran submitted numerous lay statements highlighting the condition of his right knee.  The statements, taken as a whole, reflect that the Veteran's knees had become increasingly painful with a reduction in range of motion.

An August 2009 private treatment record reflects that the Veteran complained of bilateral knee pain and difficulty navigating stairs or rising from a seated position.  The record also reflects that the Veteran had full extension and flexion to 135 degrees with some tightness and tenderness.  An October 2009 private treatment report indicates that the Veteran's flexion was limited to 80 degrees bilaterally.

The Veteran also underwent several VA examinations during the period on appeal.  The first took place in March 2009.  The associated report reflects that the Veteran's knees primarily bothered him after ambulating for long periods of time, particularly up and down stairs.  Physical examination revealed extension to 0 degrees and flexion to 135 degrees.  The Veteran's knee was stable with no signs of instability.  A positive patella grind test was observed.  The examiner remarked that the Veteran's range of motion was limited by pain and lack of endurance, and that flare-ups would likely result in additional limitation of motion.

A second VA examination was conducted in November 2011.  The report reflects that the Veteran experienced continued pain and instability in his right knee.  He also reported weekly flare-ups and occasionally using a brace on his right knee.  The Veteran also reported missing no time at work from his bilateral knee and wrist conditions.  Physical examination did not reveal any instability or subluxation in either knee.  Range of motion testing was limited to 90 degrees of flexion and extension to 0 degrees.  Repetitive motion testing resulted in flexion to 85 degrees and extension to 5 degrees.  A November 2011 X-ray did not reveal any arthritis.

A third VA examination was conducted in September 2014.  The report reflects that the Veteran continued to experience flare-ups during cold weather, walking, or lifting.  Physical examination revealed flexion to 70 degrees and extension to 5 degrees, with additional limitation of extension to 10 degrees after repetition.  The examiner noted increased pain and weakness after repetition testing.  Muscle strength was also noted to be 4/5.  No instability or subluxation was observed.

Based on the evidence described, the Board finds that a disability rating in excess of 10 percent is not warranted for limitation of right knee flexion or extension.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the Veteran's right knee flexion must be limited to 30 degrees.  At no time during the period on appeal does the evidence reflect that the Veteran had flexion limited to less than 70 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260.  Private treatment records from October 2009 reflect that the Veteran's right knee was limited to 80 degrees of flexion.  Further, at no point was the Veteran's right knee extension limited to more than 10 degrees.  In order to warrant a 20 percent rating under Diagnostic Code 5261, right knee extension must be limited to 15 degrees.  In short, there is no competent evidence that the Veteran's right knee was limited to less than 70 degrees of flexion or 10 degrees of extension at any point during the period on appeal.  As such, a rating in excess of 10 percent is not warranted.

In reaching the above conclusion, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right knee joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right knee flexion or extension to warrant a higher rating for right knee restrictions under Diagnostic Code 5260 or 5261.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, limitation of motion, or weakness of the right knee, resulted in a functional loss that more closely approximated an inability to flex his knee beyond 30 degrees or extend it to less than 15 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  It is notable that the Veteran reported experiencing flare-ups and difficulty with stairs.  However, as described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 30 degrees or extension to 15 degrees or less.  Therefore, a higher rating for limitation of right knee flexion or extension is not warranted.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Increased Rating - Left knee prior to November 8, 2011

Prior to November 8, 2011, the Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5261.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

Prior to November 8, 2011, the most pertinent evidence consists of the Veteran's VA examinations.  The first examination was conducted in November 2007.  The report reflects that complained of left knee pain and buckling.  He also reported flare-ups that occurred more frequently depending on activity levels, along with difficulty with weight bearing tasks such as climbing stairs.  He reported no lost time from work and did not utilize a brace or cane.  Physical examination revealed no ankylosis or muscle deficits.  Range of motion testing was completed and demonstrated flexion to 135 degrees and extension to 0 degrees.  Repetitive testing resulted in a mild increase in pain.  No grinding or instability were observed.

A second VA examination was conducted in March 2009.  The report reflects that the Veteran's knees primarily bothered him after ambulating for long periods of time, particularly up and down stairs.  Physical examination revealed extension to 0 degrees and flexion to 135 degrees.  There were no signs of instability, however a positive patella grind test was observed.  The examiner stated that the Veteran's range of motion was limited by pain and lack of endurance, and that flare-ups would likely result in additional limitation of motion.

Lastly, an October 2009 private treatment report indicates that the Veteran's flexion was limited to 80 degrees bilaterally.

Based on the evidence described, the Board finds that a disability rating in excess of 10 percent is not warranted for limitation of left knee flexion or extension.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the Veteran's left knee flexion must be limited to 30 degrees.  At no time during the period does the evidence reflect that the Veteran had flexion limited to less than 80 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260.  Private treatment records from October 2009 reflect that the Veteran's right knee was limited to 80 degrees of flexion.  Further, at no point was the Veteran's left knee extension limited.  In order to warrant a 20 percent rating under Diagnostic Code 5261, left knee extension must be limited to at least 15 degrees.  In short, there is no competent evidence that the Veteran's left knee was limited to less than 80 degrees of flexion or 0 degrees of extension at any point during the period.  As such, a rating in excess of 10 percent is not warranted.

V. Increased Rating - Left knee from November 8, 2011

Since November 8, 2011, the Veteran's left knee has been rated as 20 percent disabling under Diagnostic Code 5261.  The pertinent evidence from this period consists primarily of two VA examinations.  The first was conducted in November 2011.  The report reflects that the Veteran experienced continued pain and instability in his left knee.  He also reported weekly flare-ups and near constant use of a brace on his left knee.  The Veteran also reported missing no time at work from his bilateral knee and wrist conditions.  Physical examination did not reveal any instability or subluxation in either knee.  Range of motion testing was limited to 75 degrees of flexion and extension to 10 degrees.  Repetitive motion testing resulted in flexion to 65 degrees and extension to 15 degrees.

The second examination was conducted in September 2014.  The report reflects that the Veteran continued to experience flare-ups during cold weather, walking, or lifting.  Physical examination revealed flexion to 50 degrees and extension to 10 degrees, with no additional limitation of movement after repetition.  The examiner noted increased pain and weakness after repetition testing.  Muscle strength was also noted to be 4/5.  No instability or subluxation was observed.

Based on the evidence described, the Board finds that a disability rating in excess of 20 percent is not warranted for limitation of left knee flexion or extension for this period.  In order to warrant a 30 percent rating under Diagnostic Code 5260, the Veteran's left knee flexion must be limited to 15 degrees.  At no time during the period does the evidence reflect that the Veteran had flexion limited to less than 50 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260.  Further, at no point was the Veteran's left knee extension limited to more than 15 degrees of extension.  In order to warrant a 30 percent rating under Diagnostic Code 5261, left knee extension must be limited to at least 20 degrees.  In short, there is no competent evidence that the Veteran's left knee was limited to less than 50 degrees of flexion or 15 degrees of extension at any point during the period.  As such, a rating in excess of 20 percent is not warranted.

Again, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right knee joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of left knee flexion or extension to warrant a higher rating for left knee restrictions under Diagnostic Code 5260 or 5261.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, limitation of motion, or weakness of the left knee resulted in a functional loss that more closely approximated an inability to flex his knee beyond 30 degrees or extend it to less than 20 degrees at any point during the period on appeal.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  It is notable that the Veteran reported experiencing flare-ups and difficulty with stairs.  However, as described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 30 degrees or extension to 20 degrees or less.  Therefore, a higher rating for limitation of left knee flexion or extension is not warranted.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VI. Increased Rating - Bilateral Wrists

The Board notes that initially the Veteran was in receipt of separate 10 percent ratings for left and right wrist and hand pain under Diagnostic Code 5024.  However, in a November 2014 rating decision, the RO granted service connection for each finger bilaterally and assigned a separate rating for each, effective May 20, 2009.  Concurrently, the RO discontinued the Veteran's previous rating for bilateral wrist and hand pain.

Based on the evidence, the Board finds that the Veteran should continue to receive separate ratings for his bilateral wrist conditions.  The assignment of multiple separate ratings for the same service-connected disability is permissible where the ratings are not "duplicative of or overlapping with" the symptomatology of other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  If duplication and overlapping are avoided, separate ratings do not contravene a VA regulation that prohibits the pyramiding of ratings for service-connected disabilities.  38 C.F.R. § 4.25 (2014).  Here, there is no overlapping of symptoms used to rate both the Veteran's fingers and wrist disability, and separate ratings are therefore permissible.

In this case, the RO initially rated the disability as tenosynovitis, which is rated on limitation of motion of the affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5024.  Limitation of motion of the wrist is rated under DC 5215.  A 10 percent rating is warranted for the major and minor extremity (the Veteran is right-handed) if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under DC 5214, which requires evidence of ankylosis.

With regard to assessing the Veteran's bilateral wrist symptoms the Board finds that a rating in excess of 10 percent for the left and right wrist is not warranted.  The evidence reflects that throughout the period on appeal, the Veteran has experienced painful motion of each wrist joint, bilaterally, as well as limitation of motion.  Specifically, VA examination reports from November 2007, March 2009, October 2009, November 2011, and September 2014 all reflect painful limited motion of each wrist bilaterally.  Additionally, VA and private treatment records reflect painful motion.  However, there is no evidence of ankylosis of either wrist at any point.  Rather, the November 2007 and September 2014 examination reports specifically note the absence of ankylosis.  As the evidence does not reflect that there is any ankylosis of the wrist, a rating in excess of 10 percent for the right and left wrist under either DC 5214, or DC 5215 is not warranted at any time during the claim period.  Further, a 10 percent rating is the highest rating available for limitation of motion of the wrist, a higher rating is not possible based on any motion restriction under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Additionally, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran, as the 10 percent rating deemed warranted in this case is also the maximum disability evaluation based on any limitation of motion of the wrist.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the wrist and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VII. Increased Rating - Fingers and Thumbs

The Veteran has asserted that he is entitled to a rating in excess of 10 percent for his left and right bilateral hand impairment.  As described, the Veteran was previously service-connected for left and right hand/wrist tenosynovitis, rated as 10 percent disabling.  In the November 2014 rating decision, the RO awarded service connection for the Veteran's fingers and thumbs, awarding a 10 percent rating for the index and long fingers bilaterally, a 20 percent rating for the thumbs bilaterally, and a noncompensable rating for the ring and little fingers.  These ratings became effective on May 20, 2009, the date the RO perceived to be the date of the Veteran's claim.  The Veteran has not challenged the adequacy of the ratings assigned to his fingers and thumbs, or the effective date.  Review of the record reflects that the document the RO is likely referring to is in fact the Veteran's notice of disagreement with the decision currently on appeal.  The Veteran originally filed a claim for service connection for his hands and wrists bilaterally in November 2007.  As such, the Board will address the adequacy of the ratings assigned to the Veteran's fingers and thumbs, as well as the possibility of a staged rating prior to May 20, 2009.

Initially the Board notes that the medical evidence does not reflect any indication of ankylosis of either the fingers or thumbs at any point during the period on appeal.  Further, the Veteran has not asserted that he experiences ankylosis of any digits.  As such, Diagnostic Codes 5216 through 5227 are not applicable.

The Veteran's thumbs are currently rated under Diagnostic Code 5228.  Under this code, limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 20 percent disability rating.  Limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent disability rating.  Limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a noncompensable disability rating.  38 C.F.R. § 4.71a.

The Veteran's index and long fingers have been rated as 10 percent disabling under Diagnostic Code 5229.  Under that code, for both the major and minor side, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).  Lastly, the Veteran's ring and little fingers have been rated under Diagnostic Code 5230, which does not provide a compensable rating for either finger.

Prior to May 20, 2009, the Veteran's hands were rated as 10 percent disabling, bilaterally.  The probative evidence during this period consists primarily of the VA examination and treatment reports.  The November 2007 report reflects that the Veteran had full range of motion in all fingers and was able to touch his thumb pad to each fingertip.  Grip strength was noted to be slightly diminished bilaterally.  The examiner also noted that the Veteran had significant difficulty with lifting, carrying, and reaching for objects due to pain.

A January 2009 treatment report reflects full active and passive range of motion throughout the left hand.

Based on this evidence, a rating in excess of 10 percent for each of the Veteran's hands is not warranted prior to May 20, 2009.  Specifically, the evidence does not reflect that the Veteran experienced limitation of motion of his fingers or an inability to touch his thumbs to his fingertips during this period.  As such, separate compensable ratings for the thumbs and fingers are not warranted.  There is simply no evidence that there was a gap between the Veteran's index or long fingers and the transverse crease of his palm.  Additionally, there is also no evidence of a gap between the thumb pad and the fingers.  As such, a rating in excess of 10 percent for the Veteran's wrist and hand pain is not warranted for this period.

After May 20, 2009, the evidence indicates that the Veteran's finger and thumb disabilities became more severe.  An October 2009 VA examination report reflects that the Veteran complained of stiffness and difficulty picking up small items, along with a loss of coordination, particularly in his left hand.  No ankylosis or amputation was noted.  Decreased grip strength in digits two through five was observed.  The Veteran was also unable to make a hand grasp with either hand, but was able to bring each digit of his right hand within one inch of the palmar crease.  This gap was slightly greater than one inch on his left hand.  The Veteran was also able to touch each finger to his thumb pads.

The November 2011 VA examination report reflects that the Veteran had objective evidence of painful motion in all five digits.  A gap of less than one inch between his thumb and fingers on his left hand was observed.  There was no gap between any digits and the transverse crease of the palm.  After repetitive testing a gap of less than one inch was observed between the fingers and the palm.  No incoordination, atrophy, swelling, deformity, weakened movement, or excess fatigability were noted.  Again, no ankylosis or amputation was noted.

Lastly the September 2014 examination report reflects that the Veteran complained of flare-ups in cold weather.  Painful motion of all five digits was again noted.  Range of motion testing revealed a gap of more than two inches between the thumb pad and finger tips bilaterally.  There was also a gap of more than one inch between the fingers and the transverse crease of the palm.  Repetitive testing resulted in additional pain and weakened movement.  No ankylosis or impairment equal to that of amputation was noted.

Based on the evidence, a higher rating is not warranted for the Veteran's fingers and thumbs for this period.  Under Diagnostic Codes 5228-5230, the maximum schedular rating is 20 percent for impairment of the thumb, 10 percent for the index and long fingers, and noncompensable for the ring and little fingers.  As the Veteran is already in receipt of the maximum ratings, a higher rating is only attainable if there is evidence of ankylosis of one or more digits.  As described, there is no evidence of ankylosis at any point during the period on appeal.  As such, a higher rating is not warranted under Diagnostic Codes 5216-5227. 

Again, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran, as the ratings deemed warranted in this case are also the maximum disability evaluation based on any limitation of motion of the thumb and fingers.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the thumb and fingers, and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VIII. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral knee, wrist, and hand disabilities are specifically contemplated by the schedular rating criteria.  The Veteran's bilateral knee, wrist, and hand disabilities have been manifested by degenerative changes, painful motion, limitation of motion, and weakened movement.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 5228, 5229, 5230, 5260, 5261.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are therefore adequate.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected knee, wrist, and hand disabilities.  The record does reflect that the Veteran's hand and wrist disabilities impaired his ability to grasp and carry objects.  However, he has not alleged that he is, or was at any time during the period on appeal, unemployable on account of his service-connected disabilities.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected knees, wrists, or hands.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent for a left knee disability prior to November 8, 2011, and in excess of 20 percent thereafter, is denied.

Entitlement to an initial evaluation of 10 percent and no greater, for the left wrist disability, is granted for the entire period on appeal. 

Entitlement to an initial evaluation of 10 percent and no greater, for the right wrist disability, is granted for the entire period on appeal. 

Entitlement to an initial separate compensable evaluation for limitation of the left thumb (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and in excess of 20 percent thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the right thumb (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and in excess of 20 percent thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the left index finger (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and in excess of 10 percent thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the right index finger (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and in excess of 10 percent thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the left long finger (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and in excess of 10 percent thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the right long finger (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and in excess of 10 percent thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the left ring finger (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the right ring finger (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the left little finger (previously rated as left hand and wrist tendonitis) prior to May 20, 2009 and thereafter, is denied.

Entitlement to an initial separate compensable evaluation for limitation of the right little finger (previously rated as right hand and wrist tendonitis) prior to May 20, 2009 and thereafter, is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


